Gilbert, J.
The exception in this case is to a judgment refusing an interlocutory injunction against further proceeding by a constable to enforce a justice-court fi. fa. by levy and sale of personal property; it being insisted that the fi. fa. and the judgment on which it is based are void. The petitioner (defendant in fi. fa.) had previously interposed an affidavit of illegality on the same ground, which had been overruled, which ruling was affirmed by the Court of Appeals. Anderson v. Trowbridge Hardware Co., 36 Ga. App. 776 (138 S. E. 250). Held, that the court did not err in refusing'an injunction.

Judgment affirmed.


All the Justices concur.